Opinion issued March 4, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-11-01032-CV
                             ———————————
                 STEWART & STEVENSON, LLC, Appellant

                                          V.

                            BRADY FORET, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-80709


                           MEMORANDUM OPINION

      Appellant, Stewart & Stevenson, LLC, has filed a motion to dismiss the

appeal, informing us that the parties have reached a settlement agreement. See

TEX. R. APP. P. 42.1(a)(1). Appellant asserts that, “[i]n their settlement, the parties

agreed ‘to the entry of a Final Judgment with all claims asserted against [Stewart &
Stevenson, LLC] being dismissed with prejudice, with all taxable court costs to be

borne by the party incurring same.’” To effectuate their agreement, appellant

requests that we “set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court for rendition of judgment in accordance with

the agreement.” See id. 42.1(a)(2)(B).

      Appellant further asserts that it attempted to confer with appellee regarding

its motion, but cannot state that no party opposes the motion. See TEX. R. APP. P.

10.1(a). Ten days have passed, however, and appellee has not filed a response in

opposition. See id. 10.1(b) (providing that court may determine motion before

response is filed), 10.3(a) (providing, in pertinent part, that court should not hear or

determine motion until ten days after motion is filed, unless motion states that

parties have conferred and no party opposes motion).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreement, and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(2)(B). Appellant does not request that this Court’s opinion,

issued August 15, 2013, be withdrawn. See id. 42.1(c). We vacate our judgment

of August 15, 2013 and issue a new judgment in its stead.




                                           2
      Pursuant to the parties’ agreement, costs incurred by reason of this appeal

shall be borne by the party incurring same. See id. 42.1(d). We dismiss as moot

any other pending motions, including appellant’s motion for rehearing.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




                                        3